11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                        JUDGMENT


Barry Chad Beal,                               * From the 42nd District
                                                 Court of Coleman County,
                                                 Trial Court No. 2570.

Vs. No. 11-13-00264-CR                         * August 21, 2014

The State of Texas,                            * Memorandum Opinion by Bailey, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.